In a proceeding pursuant to General Municipal Law § 50-e for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Suffolk County (Underwood, J.), dated October 13, 1992, which denied the petition.
Ordered that the order is affirmed, with costs.
The proposed notice of claim alleges that the respondent, County of Suffolk, was negligent in its maintenance of the County Center located in Riverhead, New York. The proposed notice of claim also states that, at approximately 10:00 a.m. on January 13, 1992, the petitioner somehow injured her wrist as the result of the respondent’s alleged negligence.
The respondent’s attorney correctly noted in his affirmation in opposition that the proposed notice of claim did not indicate the exact location of the accident or the nature of the respondent’s alleged negligence. Moreover, the petitioner failed to demonstrate by competent evidence that the respondent had actual notice of the incident. Under these circumstances, the Supreme Court properly denied the petitioner’s application for leave to serve a late notice of claim (e.g., Washington v City of *527New York, 72 NY2d 881). Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.